                      Case 19-12378-KBO           Doc 783   Filed 03/19/20     Page 1 of 3




                             IN THE UNITED STATE BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                                              )
    In re:                                                    )   Chapter 11
                                                              )
    DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                    )   Case No. 19-12378 (KBO)
                                                              )   (Jointly Administered)
                                       Debtors.               )   Obj. Deadline: March 20, 2020
                                                              )   Related D.I. No.: 748

    LIMITED OBJECTION AND RESERVATION OF RIGHTS OF EASTERN SINTERED
     ALLOYS, INC. TO SUPPLEMENTAL NOTICE TO CONFIDENTIAL CONTRACT
               PARTIES TO POTENTIALLY ASSUMED EXECUTORY
                     CONTRACTS AND UNEXPIRED LEASES

                Eastern Sintered Alloys, Inc. (“ESA”), by and through its undersigned counsel, files the

following limited objection and reservation of rights (the “Objection”) to the Supplemental Notice

to Confidential Contract Parties to Potentially Assumed Executory Contracts and Unexpired

Leases [Doc. No. 748] (the “Assumption Notice”) filed by the above-captioned debtors and

debtors-in-possession (collectively, the “Debtors”), and respectfully states as follows:

                                               BACKGROUND

                1.     On October 17, 2019, the above captioned Debtors filed voluntary petitions for

relief under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (as amended,

the “Bankruptcy Code”) in the United States Bankruptcy Court for the Middle District of

Tennessee.

                2.     The Debtors are operating their businesses and managing their property as debtors

in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

                3.     The Debtors’ chapter 11 cases have been consolidated for procedural purposes only


1
  The debtors in these chapter 11 cases, along with the last four digits of each entity’s federal tax
identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive
Systems, LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188);
Dura Operating, LLC (2304); and NAMP, LLC (3693).


{C1100092.1 }
                      Case 19-12378-KBO         Doc 783     Filed 03/19/20      Page 2 of 3




and are being jointly administered pursuant to Bankruptcy Rule 1015(b) [Docket No. 120].

                4.    On November 1, 2019, the United States Trustee for the Middle District of

Tennessee appointed the Committee pursuant to section 1102 of the Bankruptcy Code [Docket No.

213]. No request for the appointment of a trustee or examiner has been made in these chapter 11

cases.

                5.    On November 1, 2019, the United States Bankruptcy Court for the District of

Delaware (the “Court”) entered an agreed order in the bankruptcy cases captioned In re Zohar III,

Corp., et al., Case No. 18-10512 (KBO) (Bankr. D. Del.) (the “Zohar Chapter 11 Cases”)

transferring the Debtors’ chapter 11 cases to this Court, effective as of November 8, 2019 at 12:01

a.m. [Zohar Chapter 11 Cases Doc. No. 1060]. These chapter 11 cases are being administered

separately from the Zohar Chapter 11 Cases.

                6.    On March 06, 2020, the Debtors filed the Assumption Notice, identifying executory

contracts and unexpired leases for possible assumption and assignment to the successful bidder.

                                                     OBJECTION

                7.    ESA does not generally object to the Debtors’ proposed sale transaction or the

assumption and assignment of executory contracts and unexpired leases.

                8.    The Assumption Notice includes ESA as vendor with a total cure amount of

$487,977.58.

                9.    ESA files this limited objection and reservation of rights as to the cure amount only.

As of the date of this Objection, the outstanding balance owed to ESA is $490,730.32. Attached

hereto at Tab 1, and made part hereof, are true copies of unpaid invoices substantiating the cure

amount set forth in this paragraph.

                10.   ESA is entitled to receive full payment of $490,730.32 upon the assumption and




{C1100092.1 }
                      Case 19-12378-KBO        Doc 783    Filed 03/19/20    Page 3 of 3




assignment of the executory contracts pursuant to 11 U.S.C. § 365(b)(1)(A).

                                       RESERVATION OF RIGHTS

                11.    ESA does not release or waive any claim, right or remedy arising under its

executory contract, the Bankruptcy Code, or other applicable law. Nothing in this Objection is, or

should be construed as, (i) a consent to the assumption, or the assumption and assignment, of any

of the executory contract or (ii) a release or waiver of any of the requirements under Section 365

of the Bankruptcy Code or other applicable law with respect to the assumption, or the assumption

and assignment, of the executory contracts. Nothing in this Objection is, or should be construed

as, a release or waiver of any claim, right or remedy of ESA arising on or after the Petition Date.

                WHEREFORE, Eastern Sintered Alloys, Inc. respectfully request that the Court enters an

order establishing that the cure amount owed to Eastern Sintered Alloys, Inc. is $490,730.32.

Date: March 19, 2020                               CAMPBELL & LEVINE, LLC

                                                   /s/ Mark T. Hurford
                                                   Mark T. Hurford, Esq. (No. 3299)
                                                   222 Delaware Avenue, Suite 1620
                                                   Wilmington, DE 19801
                                                   Tel: (302) 426-1900
                                                   Fax: (302) 426-9947
                                                   Mhurford@camlev.com

                                                   and

                                                   BERNSTEIN-BURKLEY, P.C.
                                                   Robert S. Bernstein, Esq. PA I.D.: 34308
                                                   Keila Estevez, Esq. PA I.D.: 324601
                                                   707 Grant Street, Suite 2200, Gulf Tower
                                                   Pittsburgh, PA 15219
                                                   Tel: (412) 456-8100
                                                   Fax: (412) 456-8135
                                                   rbernstein@bernsteinlaw.com
                                                   kestevez@bernsteinlaw.com

                                                   Counsel to Eastern Sintered Alloys, Inc.




{C1100092.1 }
